Judgment, Supreme Court, Bronx County, rendered October 12, 1973, convicting defendant of the crimes of murder and possession of a weapon as a misdemeanor and sentencing him to a term of from 15 years to life imprisonment, unanimously affirmed. Although *624certain of the remarks made by the prosecutor were inappropriate and cannot be condoned, since the evidence was overwhelming both with respect to defendant’s guilt of the crime charged, as well as to his sanity, we view the errors committed as harmless (cf. People v. Ketehum, 35 N Y 2d 740, 741). Concur — Markewich, J. P., Murphy, Tilzer, Capozzoli and Lynch, JJ.